Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 respectively of U.S. Patent No. 11,113,925. Although the claims at issue are not identical, they are not patentably distinct from each other because this application’s claims are broader in scope than the filed claims and as such the patent anticipates these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 10-12, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2008/0274789 by Singer.
Regarding claim 1, Singer discloses an electronic gaming system (abstract) comprising: a display device configured to display an electronic game (para. 50 – see display and game); a game controller (para. 51 – see processor and circuitry); a memory communicatively coupled to the game controller and having instructions stored thereon that, in response to execution by the game controller, cause the game controller to (para. 51 – see memory and programing code): determine a trigger symbol action from a plurality of trigger symbol actions, the trigger symbol action indicating an action to be applied in the electronic game (fig. 3A; para. 60-69 – see multiple different symbol types that can be placed and the processing that selects said symbol type); control the display device to display a trigger symbol and a visual indicator associated with the trigger symbol action (fig. 3A; para. 60-69 – see the visual display provided for the symbol); control the display device to display electronic game symbols including the trigger symbol (fig. 3A; para. 60-69 – see the visual display provided for the symbol); control the display device to convert the trigger symbol to include the visual indicator (fig. 3A; para. 60-69 – see the visual display provided for the symbol); and perform the trigger symbol action after the trigger symbol conversion (fig. 3A; para. 60-69 – see provided actions).
Regarding claims 8 and 15, these claims are rejected as discussed above regarding claim 1.
Regarding claims 3, 10 and 17, Singer discloses wherein the trigger symbol action is an extra wild symbols action, and wherein the extra wild symbols action comprises making at least one of the electronic game symbols wild (fig. 3A; para. 60 see wild symbol).
Regarding claims 4, 11 and 18, Singer discloses wherein the trigger symbol action is a multiplier action, and wherein the multiplier action comprises: controlling the display device to display a multiplier symbol; and multiplying an electronic game award by a multiplier associated with the multiplier symbol (see at least fig. 3A; para. 68).
Regarding claims 5, 12 and 19, Singer discloses wherein selecting based upon a random number, the multiplier associated with the multiplier symbol from a range of available multipliers (see at least fig. 3A; para. 68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2008/0274789 by Singer and further in view of U.S. Publication 2015/0348374 by Dupuis.
Regarding claims 2, 9 and 16, Singer is silent wherein the plurality of trigger symbol actions comprise a reel strip wild action, an extra wild symbols action, and a multiplier action, wherein the trigger symbol action is the reel strip wild action, and wherein the reel strip wild action comprises making all of the electronic game symbols that are associated with a particular reel strip wild. Dupuis teaches these features at fig. 4B-4C para. 42-44, because the references are from a similar art and concerned with a similar problem, i.e. reel games, it would have been obvious to one having ordinary skill in the art to construct Singer with wild replaceable reels so as to allow for improved play experience as taught by Dupuis at para. 43-44.
Claim(s) 6, 7, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2008/0274789 by Singer and further in view of U.S. Publication 2013/0065663 by Johnson.
Regarding claims 6, 13 and 20, Singer is silent wherein the trigger symbol action is a display positions addition action, and wherein the display positions addition action comprises adding a plurality of additional symbol display positions to the electronic game. Johnson teaches these features at para. 25-27 and fig. 1A-1C. Because the references are from a similar art and concerned with a similar problem, i.e. reel games, it would have been obvious to one having ordinary skill in the art to construct Singer with expanding reel bonus features so as to allow for increased play variation and player enjoyment as taught by Johnson at para. 3.
Regarding claims 7 and 14, Singer is silent wherein the plurality of additional symbol display positions are added to each of a plurality of reel strips to generate a visual effect in which each of the plurality of reel strips appears to grow vertically. Johnson teaches these features at para. 25-27 and fig. 1A-1C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/              Examiner, Art Unit 3715